DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/19 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (“A Subthreshold Baseband Processor Core Design With Custom Modules and Cells for Passive RFID Tags” - cited by Applicant).
With respect to claim 1,

the first end of the pull-up module is connected with an external circuit that provides an input signal (Input Signals), the second end of the pull-up module is connected with the source of the pull-up PMOS transistor and a power supply VDD (see Figure 7), and the third end of the pull-up module is connected with the second end of the voltage regulation module (at node X); 
the first end of the voltage regulation module is connected with a compensation adjustment circuit (Anti PVT Variation/VDD) that provides a compensation signal, the third end of the voltage regulation module is grounded (see Figure 7), and the connection node of the second end of the voltage regulation module and the third end of the pull-up module is also connected with the gate of the pull-up PMOS transistor (see Figure 7 - where node X is connected to the gate of ‘Pull-up PMOS’); 
the drain of the pull-up PMOS transistor is connected with the output of the subthreshold ratioed logic circuit (Vout), and the drain of the pull-up PMOS transistor is also connected with the second end of the pull-down module (see Figure 7), and the first end of the pull-down module is connected with the external circuit (Input Signals), the third end of the pull-down module is grounded (see Figure 7); 
the pull-up module and the pull-down module are turned on or off according to the input signal (Input Signals), and control the pull-up current of the pull-up PMOS transistor in combined with the voltage regulation module, so that the output of the 
wherein, the pull-up module, the pull-down module, and the voltage regulation module are all sub-threshold conduction states when turned on (section D of Page 163).  
With respect to claim 2,
Shi further teaches (in Figure 9a) wherein the pull-up module comprises multiple parallel pull-up branches, the both ends of all of the pull-up (RFD-19003-USPT/00908846v1 }3branches are respectively connected in parallel, and the both parallel connection nodes at both ends are taken as the second end and the third end of the pull-up module (see pull up branches in corresponding ‘Area 1’ of Figure 9a).  
With respect to claim 3,
Shi further teaches wherein each of the pull-up branches comprises a plurality of MOS transistors connected in series, the gates of all of the MOS transistors form the first end of the pull-up module, and the gate of each of the MOS transistors is independently connected with the external circuit (see connections shown in Figure 9a).  
With respect to claim 4,
Shi further teaches wherein each of the pull-up branches comprises two MOS transistors connected in series, and the two MOS transistors in series comprise a PMOS transistor and an NMOS transistor; the sources of the PMOS transistors in all of the pull-up branches are connected in parallel, and the nodes connected in parallel are connected as the source of the pull-up PMOS transistor as the second end of the pull-
With respect to claim 5,
Shi further teaches wherein the pull-down module comprises multiple parallel pull-down branches, the both ends of all of the pull-down branches are respectively connected in parallel, and the both parallel connection nodes at both ends are taken as the second end and the third end of the pull-down module (see Figure 9a for connections).  
With respect to claim 6,
Shi further teaches wherein each of the pull-down branches of the pull-down module has a one to one corresponding with the pull-up branches of the pull-up module (see Figure 9a - where there are 8 pull-down branches and 8 pull-up branches).  
With respect to claim 7,
Shi further teaches wherein each of the pull-down branches comprises a plurality of MOS transistors connected in series, the gate of all of the MOS transistors forming the first end of the pull-down module, and the gate of each of the MOS transistors is independently connected to the external circuit (see Figure 9a for connections).   
With respect to claim 8,

With respect to claim 9,
Shi further teaches wherein the voltage regulation module comprises two NMOS transistors connected in series; the drain of one of the two series-connected NMOS transistors is connected with the gate of the pull-up module and the pull-up PMOS transistor as the second end of the voltage regulation module, and the source is connected with the drain of another NMOS transistor, the gate is connected with the gate of the another NMOS transistor and also connected with the compensation adjustment circuit; the source of the another NMOS transistor is grounded as the third end of the voltage regulation module (see Figure 9a for connections).    
With respect to claim 11,

the first end of the pull-up module is connected with an external circuit that provides an input signal (Input Signals), the second end of the pull-up module is connected with the source of the pull-up PMOS transistor and a power supply VDD (see Figure 7), and the third end of the pull-up module is (RFD-19003-USPT/00908846v1 }5connected with the second end of the voltage regulation module (node X); 
the first end of the voltage regulation module is connected with a compensation adjustment circuit (Anti PVT Variation/VDD) that provides a compensation signal, the third end of the voltage regulation module is grounded (see Figure 7), and the connection node of the second end of the voltage regulation module and the third end of the pull-up module is also connected with the gate of the pull-up PMOS transistor (see Figure 7 - where node X is connected to the gate of ‘Pull-up PMOS’); 
the drain of the pull-up PMOS transistor is connected with the output of the subthreshold ratioed logic circuit (Vout), and the drain of the pull-up PMOS transistor is also connected with the second end of the pull-down module (see Figure 7), and the first end of the pull-down module is connected with the external circuit (Input Signals), the third end of the pull-down module is grounded (see Figure 7); 
the pull-up module and the pull-down module are turned on or off according to the input signal (Input Signals), and control the pull-up current of the pull-up PMOS 
wherein, the pull-up module, the pull-down module, and the voltage regulation module are all sub-threshold conduction states when turned on (section D of Page 163).  
With respect to claim 12,
Shi further teaches (in Figure 9a) wherein the pull-up module comprises multiple parallel pull-up branches, the both ends of all of the pull-up branches are respectively connected in parallel, and the both parallel connection nodes at both ends are taken as the second end and the third end of the pull-up module (see pull up branches in corresponding ‘Area 1’ of Figure 9a).    
With respect to claim 13,
Shi further teaches (in Figure 9a) wherein each of the pull-up branches comprises a plurality of MOS transistors connected in series, the gates of all of the MOS transistors form the first end of the pull-up module, and the gate of each of the MOS transistors is independently connected with the external circuit (see connections shown in Figure 9a).    
With respect to claim 14,
Shi further teaches (in Figure 9a) wherein each of the pull-up branches comprises two MOS transistors connected in series, and the two MOS transistors in series comprises a PMOS transistor and an NMOS transistor; the sources of the PMOS transistors in all of the pull-up branches are connected in parallel, and the nodes 
With respect to claim 15,
Shi further teaches (in Figure 9a) wherein the pull-down module comprises multiple parallel pull-down branches, the both ends of all of the pull-down branches are respectively connected in parallel, and the both parallel connection nodes at both ends are taken as the second end and the third end of the pull-down module (see Figure 9a for connections).    
With respect to claim 16,
Shi further teaches (in Figure 9a) wherein each of the pull-down branches of the pull-down module has a one to one corresponding with the pull-up branches of the pull-up module (see Figure 9a - where there are 8 pull-down branches and 8 pull-up branches).  
With respect to claim 17,
Shi further teaches (in Figure 9a) wherein each of the pull-down branches comprises a plurality of MOS transistors connected in series, the gate of all of the MOS transistors forming the first end of the pull-down module, and the gate of each of the 
With respect to claim 18,
Shi further teaches (in Figure 9a) wherein each of the pull-down branches comprises two MOS transistors connected in series, and the two MOS transistors connected in series include a first NMOS transistor and a second NMOS transistor; the drains of the first NMOS transistors in all of the pull-down branches are connected in parallel, and the connection nodes are connected with the drains of the pull-up PMOS transistors as the second ends of the pull-down modules; the sources of the second NMOS transistors in all of the pull-down branches are connected in parallel, and the connection nodes are grounded as the third end of the pull-down module; the source of the first NMOS transistor is connected in series with the drain of the second NMOS transistor in each of the pull-down branches, and the gate of the first NMOS transistor and the second NMOS transistor in each of the pull-down branches are respectively connected to the external circuit (see Figure 9a for connections).      
With respect to claim 19,
Shi further teaches (in Figure 9a) wherein the voltage regulation module comprises two NMOS transistors connected in series; the drain of one of the two series-connected NMOS transistors is connected with the gate of the pull-up module and the pull-up PMOS transistor as the second end of the voltage regulation module, and the source is connected with the drain of another NMOS transistor, the gate is connected with the gate of the another NMOS transistor and also connected with the compensation 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANY RICHARDSON/Primary Examiner, Art Unit 2844